The judgment of the court was pronounced by
King, J.
The appellees motion to dismiss this appeal must prevail. The • only certificate furnished by the clerk is, that the record “contains a full and *997correct transcript of all the records filed in the case of John Hampson v. Raynaud & Guillet,” &c. A former motion was made to dismiss this appeal on the ground of the insufficiency of this certificate, and on the further ground that the petition, proceedings and judgment of the plaintiff, and the execution and marshal’s return thereon, were not contained in thq'record. A certiorari thereupon issued, under which the execution and marshal’s return have been brought up. The other deficiencies of the record have not been supplied, nor has the certificate been amended. The judge of the court to which the mandate issued states in his return, that the cause was tried and decided by his predecessor in office; that he is ignorant of the evidence adduced upon the trial; and is consequently unable to certify that the transcript contains all the evidence upon which the cause was tried. He further states that the person who was clerk of that court when the case was tried is out of office, and that the judge himself is now, by virtue of his office, the clerk of the court. This return has been on file for nearly two years, and no further effort to bring the appeal regularly before us has been made. The record contains no bill of exceptions, statement of facts, or assignment of errors. • Appeal dismissed.